       Case 2:20-cv-01506-CJB-MBN Document 1-6 Filed 05/21/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

                                                       CIVIL ACTION
 IN THE MATTER OF
 NEW NOMADIC SHORT SEA SHIPPING AS,                    NUMBER:
 NOMADIC CHARTERING AS AND
 INTERSHIP NAVIGATION CO. LTD., AS                     SECTION:
 OWNERS AND MANAGERS OF THE M/V
 NOMADIC MILDE PETITIONING FOR                         JUDGE:
 EXONERATION FROM OR LIMITATION OF
 LIABILITY                                             MAGISTRATE:


                                  LOCAL RULE 3.1 NOTICE

         Petitioners in Limitation, New Nomadic Short Sea Shipping AS, Nomadic Chartering AS

and Intership Navigation Co. Ltd., as owners and managers of M/V NOMADIC MILDE

(hereinafter collectively referred to as “Petitioners”), hereby note pursuant to Rule 3.1 of the

Local Rules for the United States District Court for the Eastern District of Louisiana that the

Verified Complaint in Limitation filed on their behalf this date involves subject matter that

comprises all or a material part of the subject matter of operative facts of the following civil

actions:

           Golden Helm Shipping Co. S.A.,        United States District Court, Eastern
           and Osaka Fleet Co., Ltd., v. M/V     District of Louisiana, Civil Action
           NOMADIC MILDE                         No. 20-1453

           Cornerstone Chemical Company          United States District Court, Eastern
           v. M/V NOMADIC MILDE, M/V             District of Louisiana, Civil Action
           ATLANTIC VENUS, and Crescent          No. 20-1411
           Towing & Salvage, Inc.




                                               -1-
PD.28724982.1
       Case 2:20-cv-01506-CJB-MBN Document 1-6 Filed 05/21/20 Page 2 of 2




         Each of the listed cases involves a claim for alleged damages arising out of the incident

which is the subject of the verified complaint in limitation. Petitioners make this disclosure so

the Court can consider the possible transfer of this case to Section L of this Court to which the

first filed case was allotted.

                                              Respectfully submitted,

                                              PHELPS DUNBAR LLP



                                              /s/ Gary A. Hemphill
                                              Gary A. Hemphill, T.A. (La. Bar #6768)
                                              Michael M. Butterworth (La. Bar #21265)
                                              William J. Riviere (La. Bar #20593)
                                              Michael F. Held (La. Bar #37466)
                                              Adam N. Davis (La. Bar #35740)
                                              365 Canal Street • Suite 2000
                                              New Orleans, Louisiana 70130-6534
                                              Telephone: (504) 566-1311
                                              Telecopier: (504) 568-9130
                                              gary.hemphill@phelps.com
                                              michael.butterworth@phelps.com
                                              bill.riviere@phelps.com
                                              michael.held@phelps.com
                                              adam.davis@phelps.com

                                              ATTORNEYS FOR PETITIONERS,
                                              NEW NOMADIC SHORT SEA SHIPPING AS,
                                              NOMADIC CHARTERING AS AND INTERSHIP
                                              NAVIGATION CO. LTD., AS OWNERS AND
                                              MANAGERS OF M/V NOMADIC MILDE




                                               -2-
PD.28724982.1
